Exhibit 10.2

 

April 1, 2014

 

Mitchell S. Steiner, M.D.

GTx, Inc.

175 Toyota Plaza, 7th Floor

Memphis, TN 38103

 

Re:                             Severance Agreement

 

Dear Mitch:

 

This letter sets forth the substance of the severance agreement (the
“Agreement”) between you and GTx, Inc. (the “Company”).

 

1.                                      Transition/Separation.  You hereby
resign from your position as Chief Executive Officer, and the Company hereby
accepts such resignation, effective as of April 3, 2014.  You also hereby resign
from your position as a director on the Company’s Board of Directors (the
“Board”), effective as of April 3, 2014, and the Company hereby accepts such
resignation.  Your last day of work with the Company and your employment
termination date will be April 13, 2014 (the “Separation Date”).  Between now
and the Separation Date (the “Transition Period”), you agree to assist in the
transition of your job duties as requested.  During the Transition Period, you
will not be expected to perform full-time work (unless requested to do so in
connection with the transition of your duties); however, you will continue to
receive your regular compensation and benefits.

 

2.                                      Accrued Salary and Vacation.  The
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings, no later than twenty-one (21) days after the Separation Date.

 

3.                                      Severance.  Although the Company is not
otherwise obligated to provide you with any severance benefits, if you sign the
Separation Date Release attached as Exhibit A on the Separation Date, and allow
the release set forth therein to become effective, then the Company will provide
you with the following severance benefits:

 

(a)                                 Severance Payments.  The Company will pay
you twelve (12) months of your base salary in effect as of the Separation Date
(which is equal to $452,088), less applicable taxes and withholdings, payable
over the twelve (12) month period running from April 14, 2014, paid on the same
payroll schedule on which current employees are paid (the “Severance Payments”).

 

(b)                                 Health Care Continuation Coverage.  If you
timely elect continued coverage under COBRA, the Company will pay the COBRA
premiums to continue your coverage (including coverage for eligible dependents,
if applicable) (the “COBRA Premiums”) through the period (the “COBRA Premium
Period”) starting on the Separation Date and ending on the earliest to occur of:
(i) December 31, 2014; (ii) the date you become eligible for group health
insurance coverage through a new employer; or (iii) the date you cease to be

 

--------------------------------------------------------------------------------


 

eligible for COBRA continuation coverage for any reason, including plan
termination.  If you are obligated to make the COBRA payments directly to the
insurance carrier, upon submission of proof of such payments to the Company, the
Company will reimburse you such amounts.  In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you must immediately notify the Company of such
event. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to you, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month (including premiums for you and your eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings, for the remainder of the COBRA Premium Period,
which you may, but are not obligated to, use toward the cost of COBRA premiums.

 

(c)                                  Life Insurance.  The Company will assign to
you the life insurance policies that it obtained for your benefit.

 

(d)                                 Stock Options.  You were granted options
(the “Options”) in five (5) separate grants to purchase an aggregate of 525,000
shares of the Company’s common stock, as more particularly set forth in the
Personal Grant Status sheet attached herewith as Attachment 1.  As of the
Separation Date, vesting of all Options will be accelerated such that all
unvested Options will become immediately vested. You will be able to exercise
these vested Options at any time following the Separation Date until the
earliest of: (i) five (5) years after the Separation Date; or (ii) the
expiration of the term of each of the Options.  Except as expressly set forth in
this paragraph, all of your rights and obligations with respect to the Options
will be as set forth in each of the stock option agreements, grant notices, and
applicable plan documents executed by you and the Company at the time of each
such grant of Options.

 

4.                                      Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement, you will not
receive any additional compensation, severance or benefits after the Separation
Date, including, but not limited to, any benefits under your Employment
Agreement, dated February 14, 2013, and your Retention Benefit Agreement, dated
October 1, 2013 (collectively, the “Employment Agreements”).

 

5.                                      Expense Reimbursements.  You agree that,
within ten (10) days after the Separation Date, you will submit your final
documented expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement.
The Company will reimburse you for these expenses pursuant to its regular
business practice.

 

6.                                      Return of Company Property.  By the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property in your possession, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (except such property as you and the Company agree should be
retained by you), credit cards, entry cards, identification badges and keys;
and, any materials of any kind that

 

2

--------------------------------------------------------------------------------


 

contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).

 

7.                                      Proprietary Information Obligations. 
Both during and after your employment you acknowledge your continuing
obligations not to use or disclose, without the Company’s express authorization,
any confidential or proprietary information of the Company, including such
obligations set forth in the Employment Agreements.

 

8.                                      Nondisparagement.  You agree not to
disparage the Company or the Company’s officers, directors, employees,
shareholders, parents, subsidiaries, affiliates, and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that you may respond accurately and fully to any question,
inquiry or request for information when required by legal process.

 

9.                                      No Voluntary Adverse Action;
Cooperation.  You agree that you will not voluntarily (except in response to
legal compulsion) assist any person in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, affiliates, officers,
directors, employees or agents.  In addition, you agree to cooperate fully with
the Company in connection with its actual or contemplated defense, prosecution,
or investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company.  Additionally, as an named inventor on
many patents and patent applications owned or license by the Company, you agree
to make yourself reasonably available to the Company and its officers,
directors, employees or agents to assist the Company in its prosecution of its
patent applications or in any action initiated by it to exercise its rights
under such intellectual property or in any actions by others which requires the
Company to defend such rights. Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony.  The Company will reimburse you
for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs.

 

10.                               General.  This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
Tennessee as applied to contracts made and to be performed entirely within
Tennessee.

 

3

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

GTX, INC.

 

 

By:

/s/ J.R. Hyde, III

 

 

J.R. Hyde, III

 

 

Chairman of the Board of Directors

 

 

 

 

 

AGREED:

 

 

 

 

 

/s/ Mitchell S. Steiner

 

Mitchell S. Steiner, M.D.

 

 

 

 

 

April 3, 2014

 

Date

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

Separation Date Release

(to be executed on the Separation Date)

 

In exchange for the severance benefits to be provided to me pursuant to my
Severance Agreement with GTx, Inc. (the “Company”) dated April 1, 2014, I hereby
provide the following release.

 

I hereby generally and completely release the Company and its parents,
subsidiaries, successors, predecessors, and affiliates, and each of their
respective directors, officers, employees, stockholders, shareholders, agents,
attorneys, insurers, and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this release.  This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state,
provincial and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Employee Retirement Income
Security Act of 1974 (as amended), the Tennessee Handicapped Discrimination Act,
and the Tennessee Human Rights Act.

 

Notwithstanding the foregoing, I understand that the following claims are not
included in my release: (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement; the charter, bylaws, or
operating agreements of the Company; or under applicable law; or (b) any rights
which cannot be waived as a matter of law.  In addition, I understand that
nothing in this release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), and that the consideration for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the date I sign this release; (b) I
should consult with an attorney prior to signing this release (although I may
choose voluntarily not do so); (c) I have had 21 days to consider this release;
(d) I have seven days following the date I sign this release to revoke it by
providing written notice to the Board of Directors; and (e) this release will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after I sign this release.

 

--------------------------------------------------------------------------------


 

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

 

 

 

MITCHELL S. STEINER, MD  

 

 

 

 

 

/s/ Mitchell S. Steiner

 

 

 

(Signature)

 

 

 

Date:

April 13, 2014

 

--------------------------------------------------------------------------------


 

Personnel Grant Status

GTx, Inc.

 

ID: 62-1715807

 

175 Toyota Plaza, 7th Floor

 

Memphis, TN 38103

 

AS OF 3/24/2014

 

Mitchell Steiner

 

STOCK OPTIONS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

00000859

 

1/1/2012

 

2004

 

NQ

 

105,000

 

$

3.3600

 

0

 

42,000

 

0

 

63,000

 

105,000

 

42,000

 

0000594

 

1/1/2009

 

2004

 

NQ

 

75,000

 

$

16.8400

 

0

 

75,000

 

0

 

0

 

75,000

 

75,000

 

0000630

 

1/1/2010

 

2004

 

NQ

 

105,000

 

$

4.2000

 

0

 

84,000

 

0

 

21,000

 

105,000

 

84,000

 

0000770

 

1/1/2011

 

2004

 

NQ

 

105,000

 

$

2.6500

 

0

 

63,000

 

0

 

42,000

 

105,000

 

63,000

 

0000937

 

1/1/2013

 

2004

 

NQ

 

135,000

 

$

4.2000

 

0

 

27,000

 

0

 

108,000

 

135,000

 

27,000

 

 

 

 

 

 

 

 

 

525,000

 

 

 

0

 

291,000

 

0

 

234,000

 

525,000

 

291,000

 

 

Information Currently on File

 

Tax

 

Rate %

 

Option Broker

 

Registration

 

Alternate Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal

 

25.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medicare

 

1.450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security

 

6.200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TN-State

 

0.000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------